UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22768 Sound Point Floating Rate Income Fund (Exact name of registrant as specified in charter) 375 Park Avenue, 25th Floor New York, New York 10152 (Address of principal executive offices) (Zip code) Stephen J. Ketchum c/o Sound Point Capital Management, L.P. 375 Park Avenue, 25th Floor New York, NY 10152 (Name and address of agent for service) (212) 895-2260 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period:August 31, 2013 Item 1. Reports to Stockholders. Sound Point Floating Rate Income Fund Annual Report August 31, 2013 Sound Point Floating Rate Income Fund TABLE OF CONTENTS Shareholder Letter 3 Allocation of Portfolio Holdings 5 Schedule of Investments 6 Statement of Assets & Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Statement of Cash Flows 14 Financial Highlights 15 Notesto the Financial Highlights 16 Report of Independent Registered Public Accounting Firm 22 Additional Information 23 Trustees and Officers 24 Privacy Notice 25 2 Sound Point Floating Rate Income Fund SHAREHOLDER LETTER August 31, 2013 Dear Investors, I am pleased to provide the Annual Report for the Sound Point Floating Rate Income Fund (the “Fund”) for the fiscal year ended August 31, 2013. The Fund’s investment objective is to provide consistently strong risk-adjusted returns. The Fund seeks to achieve its objective by identifying fundamentally attractive floating rate loans or variable-rate investments, which pay interest at variable-rates and are determined periodically, on the basis of a floating base lending rate, such as the London Interbank Offered Rate, or LIBOR, with or without a floor plus a fixed spread and other investments including senior secured and unsecured bonds, and by creating a portfolio with an optimal blend of these assets. Over the nine month period ended August 31, 2013 (since the Fund’s inception on December 1, 2012), the Fund generated a net return of 6.40% as compared to the Fund’s benchmark, the Credit Suisse Leveraged Loan Index, return of 4.71% over the same period of time.We have experienced one negative month (June 2013) in which the Fund returned -0.09% on a net basis as compared to the Credit Suisse Leveraged Loan Index return of -0.55% that same month.The Fund has experienced no individual loan defaults within the portfolio. As of August 31, 2013, the Fund held 92.6% of its assets in first and second-lien secured bank loans and the balance in cash.The Fund was invested in 81 companies diversified across 37 industries as of August 31, 2013, with its top five positions represent 14.80% of Fund assets and the top five industry groups represent 32.50% of Fund assets.The top industry weighting was Financial Services where we have particular expertise and access through our parent company, Stone Point Capital. Market Update - Over the nine month period ended August 31, 2013, the 10-Year Treasury rose from 1.63% to 2.78%.The move, which largely occurred in mid-May, was driven by changing expectations surrounding US monetary policy and signals by the Federal Reserve that they would begin tapering their quantitative easing program as early as the Fall.Though not a dramatic move, it nevertheless caught the capital markets off guard and impaired fixed income investors.Though not completely immune, floating rate loans outperformed, buoyed by continued inflows and healthy demand from institutional and retail investors (through loan mutual funds and ETFs).For the first six months of 2013, this demand was driven primarily by CLOs, representing 58% of new issue buyers, followed by retail investors at 26%, hedge funds at 8% and insurance companies at 8%. Loan spreads ended the period at 509 basis points, still wide of the 453 basis points 20-year historical average.The trailing 12-month institutional leveraged loan default rate increased slightly to 2.71%. Corporate fundamentals remain strong and market technicals have also begun to shift in favor of senior loans.An eventual tapering of quantitative easing should bode well for loans and we believe we are well positioned to take advantage. We thank our investors for your support and welcome your questions and comments. Sincerely, Stephen Ketchum Founder and Managing Partner of Sound Point Capital Management, LP, Chairman of the Board of Trustees and President of Sound Point Floating Rate Income Fund 3 DISCLAIMER: The information contained herein is confidential and is intended solely for the person to whom it has been delivered.It is not to be reproduced, used, distributed or disclosed, in whole or in part, to third parties without the prior written consent of Sound Point Capital Management LP. Performance results are presented on a net of fee basis, reflect the total returns for Sound Point Floating Rate Income Fund as a whole and do not represent the return of any individual investor. Results reflect the deduction of all fund expenses including management fees, brokerage commission, and administrative expenses.An investor’s return may vary from these returns based on the timing of investment.Net performance includes the reinvestment of all dividends, interest, and capital gains. The return of the Credit Suisse Leverage Loan Index shown herein is intended to show relative market performance for the periods indicated and not as standards of comparison. Index returns include the reinvestment of dividends and are provided to show an example of alternate return potential during the relevant time periods; however, indices may possess different investment attributes that may make comparisons difficult such as volatility, liquidity, market capitalization, and security types.Indices are not subject to any of the fees or expenses to which Sound Point Floating Rate Income Fund is subject. The views expressed are the opinions and projections of Sound Point Capital Management LP through the period ending August 31, 2013, and are subject to change based on market and other conditions.The opinions expressed may differ from those with different investment philosophies. Sound Point Capital Management LP does not represent that any opinion or projection will be realized.The information presented herein, including, but not limited to, Sound Point Capital Management LP’s investment experience/views, returns or performance, investment strategies, risk management, market opportunity, representative strategies, portfolio construction, expectations, targets, parameters, guidelines, and positions may involve Sound Point Capital Management LP’s views, estimates, assumptions, facts and information from other sources that are believed to be accurate and reliable as of the date this information is presented—any of which may change without notice. Sound Point Capital Management LP has no obligation (express or implied) to update any or all of the information contained herein or to advise you of any changes; nor does Sound Point Capital Management LP make any express or implied warranties or representations as to the completeness or accuracy or accept responsibility for errors. The information presented is for illustrative purposes only and does not constitute an exhaustive explanation of the investment process, investment strategies or risk management. The analyses and conclusions of Sound Point Capital Management LP contained in this information include certain statements, assumptions, estimates and projections that reflect various assumptions by Sound Point Capital Management LP concerning anticipated results that are inherently subject to significant economic, competitive, and other uncertainties and contingencies and have been included solely for illustrative purposes. As with any investment strategy, there is potential for profit as well as the possibility of loss.Sound Point Capital Management LP does not guarantee any minimum level of investment performance or the success of any portfolio or investment strategy. All investments involve risk and investment recommendations will not always be profitable. Past performance is no guarantee of future results.Investment returns and principal values of an investment will fluctuate so that an investor's investment may be worth more or less than its original value. The information provided herein is for informational purposes only and does not constitute investment advice and should not be relied on as such. This information should not constitute an offer to sell or the solicitation of any offer to buy any interests in the any fund managed by Sound Point Capital Management LP or any of its affiliates.Such an offer to sell or solicitation of any offer to buy interests may only be made pursuant to definitive subscription documents between a fund and an investor. 4 Sound Point Floating Rate Income Fund ALLOCATION OF PORTFOLIO HOLDINGS (Calculated as a percentage of Total Investments) August 31, 2013 5 Sound Point Floating Rate Income Fund SCHEDULE OF INVESTMENTS August 31, 2013 Effective interest rate1 Due date Cost Fair value Bank Loans2 — United States — 97.59%3 Agricultural Suppy & Distribution — 3.52%3 Pinnacle Operating Corporation 4.750 % 11/15/2018 $ $ Pinnacle Operating Corporation 5/13/2019 Total Agricultural Suppy & Distribution Automotive — 1.21%3 August U.S. Holding Company, Inc. 4/29/2019 Breweries — 2.83%3 North American Breweries 12/11/2018 Broadcasting — 0.83%3 NEP Broadcasting, LLC 8/18/2020 Building Products — 2.21%3 C.H.I. Overhead Doors 3/18/2019 Continental Building Products LLC 2/15/2021 Quality Home Brands Holdings LLC 6/30/2014 Total Building Products Chemicals — 1.67%3 Matrix Service Company 12/4/2020 OXEA 6/5/2020 Royal Adhesives & Sealants, LLC 1/25/2019 Total Chemicals Cinema Services — 0.30%3 AUFINCO PTY Limited 11/30/2020 Communication Services — 6.52%3 Asurion 7/8/2020 ConvergeOne 5/9/2019 FairPoint Communications, Inc. 2/14/2019 Hemisphere Media Group, Inc. 7/30/2020 Puerto Rico Cable Acquistion Company Inc. 7/31/2018 Total Communication Services Communication Technology — 1.48%3 Sorenson Communications 10/31/2014 Consumer Products — 1.41%3 Hunter Fan Company 12/20/2017 6 Sound Point Floating Rate Income Fund SCHEDULE OF INVESTMENTS August 31, 2013 Effective interest rate1 Due date Cost Fair value Customs Brokerage — 1.20%3 Livingston International 9.000 % 4/17/2020 $ $ Education Services — 3.76%3 Ascend Learning 5/23/2017 McGraw-Hill Education 3/22/2019 Springer Science+Business Media 8/14/2020 Total Education Services Energy Services — 6.67%3 Alinta Energy 8/7/2019 Bowie Resources, LLC 8/17/2020 Bowie Resources, LLC 2/9/2021 Fairmount Minerals 9/3/2019 NFR Energy 12/31/2018 Oxbow Carbon LLC 1/18/2020 Stallion Oilfield Services Ltd. 6/19/2018 US Infrastructure Holdings, LLC 7/30/2020 Total Energy Services Entertainment Services — 0.94%3 AMF Bowling Worldwide, Inc. 6/28/2018 Financial Services — 7.68%3 AlixPartners 7/2/2021 BATS Global Markets, Inc. 12/19/2018 Guggenheim Partners, LLC 7/22/2020 Liquidnet Holdings, Inc. 5/3/2017 Orchard Acquisition Company, LLC 2/8/2019 Walter Investment Management Corp. 11/28/2017 Total Financial Services Food Service — 0.51%3 CTI Foods Holding Co., LLC 6/14/2019 Forest Products — 1.39%3 Vestcom International, Inc. 12/26/2018 7 Sound Point Floating Rate Income Fund SCHEDULE OF INVESTMENTS August 31, 2013 Effective interest rate1 Due date Cost Fair value Gaming — 2.99%3 Bally Technologies, Inc. 4.250 % 8/21/2020 $ $ CBAC Borrower, LLC 7/2/2020 Ceasar's Entertainment Operating Company Inc. 10/31/2016 Ceasar's Entertainment Operating Company Inc. 1/29/2018 Ceasar's Entertainment Operating Company Inc. 1/29/2018 Ceasar's Entertainment Operating Company Inc. 1/29/2018 Total Gaming Health Care Products — 0.70%3 Water Pik, Inc. 7/8/2020 Health Care Services — 4.51%3 Carestream Health, Inc. 12/4/2019 DSI Renal, Inc. 8/15/2020 Genex Services, Inc. 7/26/2018 Therakos, Inc. 12/27/2017 Therakos, Inc. 7/18/2018 Total Health Care Services Human Resource Services — 2.24%3 TriNet Group, Inc. 8/20/2020 TriNet Group, Inc. 2/12/2021 Total Human Resource Services Insurance Services — 5.94%3 Applied Systems, Inc. 6/8/2017 Cooper Gay Swett & Crawford Ltd. 10/5/2020 Sedgwick Claims Management Services, Inc. 12/12/2018 StoneRiver, Inc. 11/29/2019 StoneRiver, Inc. 5/14/2020 Total Insurance Services Laundry Services — 0.57%3 Spin Holdco, Inc. 11/14/2019 Manufacturing — 5.81%3 Grede Holdings LLC 5/2/2018 International Equipment Solutions, LLC 8/31/2020 Power Buyer, LLC 11/6/2020 Tomkins Air Distribution Technologies, Inc. 5/11/2020 WP CPP Holdings, LLC 12/27/2019 WP CPP Holdings, LLC 6/19/2020 Total Manufacturing 8 Sound Point Floating Rate Income Fund SCHEDULE OF INVESTMENTS August 31, 2013 Effective interest rate1 Due date Cost Fair value Manufacturing Services — 0.73%3 Distribution International, Inc. 8.750 % 6/21/2019 $ $ Marine Transportation and Manufacturing — 1.57%3 Commercial Barge Line Company 9/23/2019 Navios Maritime Partners L.P. 6/27/2018 Total Marine Transportation and Manufacturing Marketing Services — 2.45%3 Advanstar Communications Inc. 6/6/2020 Merrill Corporation 3/8/2018 Van Wagner Communications, LLC 8/3/2018 Total Marketing Services Media Products — 1.85%3 Playboy Enterprises, Inc. 3/6/2017 Packaging Supplier — 1.63%3 Berlin Packaging, LLC 3/31/2020 RanPak Corp. 3/27/2020 Total Packaging Supplier Pharmaceutical Products — 3.04%3 Alvogen 5/23/2018 Covis Pharmaceuticals, Inc. 4/4/2019 Total Pharmaceutical Products Real Estate Services — 1.01%3 RentPath, Inc. 5/29/2020 Relocation Services — 2.81%3 SIRVA, Inc. 3/22/2019 Retail — 1.43%3 Collective Brands, Inc. 10/9/2019 Technology Services — 4.54%3 Eastman Kodak Company 7/31/2019 Latisys 3/6/2019 LTS Buyer, LLC 4/1/2021 Total Technology Services 9 Sound Point Floating Rate Income Fund SCHEDULE OF INVESTMENTS August 31, 2013 Technology Software — 4.51%3 Aderant Holdings, Inc. 6.250 % 12/20/2018 $ $ RP Crown Parent, LLC 12/21/2018 Total Technology Software Telecommunication Services — 3.15%3 Global Tel*Link Corporation 11/20/2020 Securus Technologies, Inc. 4/17/2021 Total Telecommunication Services Travel Services — 1.98%3 Apple Leisure Group 2/28/2019 Travelport 6/26/2019 Total Travel Services Total Bank Loans Bonds — United States — 1.17%3 Manufacturing — 1.17%3 Chassix 8/1/2018 Short Term Investments — 6.41%3 US Bank Money Market 5, 0.04%4 Total Investments — 105.17%3 $ $ Other liabilities and assets — (5.17)%3 ) Net Assets — 100%3 $ 1 The effective interest rates are based on settled commitment amount. 2 Bank loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly.These loans pay interest at rates which adjust periodically.The interest rates show for the bank loans are the current interest rates as of August 31, 2013.Bank loans are also subject to mandatory and/or optional prepayment which cannot be predicted.As a result, the remaining maturity may be substantially less than the stated maturity shown. 3 Calculated as a percentage of net assets. 4 Rate reported is the current yield as of August 31, 2013. 10 Sound Point Floating Rate Income Fund STATEMENT OF ASSETS & LIABILITIES August 31, 2013 Assets Investments, at fair value (cost $18,424,663) $ Receivable for investments sold Interest receivable Receivable from Adviser, net Prepaid expenses and other assets Total assets Liabilities Payable for investments purchased Payable to Trustees Accrued expenses and other liabilities Total liabilities Total net assets $ Net Assets: Common stock, $0.01 par value; 1,681,275 shares issued and outstanding (unlimited shares authorized) $ Additional paid-in capital Undistributed net investment income Accumulated net realized gain Net unrealized appreciation Total net assets $ Net asset value per share $ 11 Sound Point Floating Rate Income Fund STATEMENT OF OPERATIONS Period from December 1, 2012 (1) through August 31, 2013 Investment Income Interest income $ Operating Expenses Advisory fees Professional fees Administrator fees Offering costs Directors' fees Transfer agent fees and expenses Custodian fees and expenses Other operating expenses Total operating expenses Less fees waived by Adviser Net Expenses Net investment income Realized and Unrealized Gains on Investments Net realized gain on investments Net unrealized appreciation of investments Net realized and unrealized gains on investments Net increase in net assets resulting from operations $ (1) Commencement of operations. 12 Sound Point Floating Rate Income Fund STATEMENT OF CHANGES IN NET ASSETS Period from December 1, 2012 (1) through August 31, 2013 Operations Net investment income $ Net realized gain on investments Net unrealized appreciation on investments Net increase in net assets resulting from operations Dividends to Common Stockholders Capital Stock Transactions Proceeds from shares sold Issuance of 3,905common shares from reinvestment of distributions to shareholders Net increase in net assets capital stock transactions Total increase in net assets Net Assets Beginning of period - End of period $ Undistributed net investment income, end of period $ (1)Commencement of operations. 13 Sound Point Floating Rate Income Fund STATEMENT OF CASH FLOWS Period from December 1, 2012 (1) through August 31, 2013 Reconciliation of net increase in net assets applicable to common stockholders resulting from operations to net cash used in operating activities Net increase in net assets applicable to common stockholders resulting from operations $ Adjustments to reconcile net increase in net assets applicable to common stockholders resulting from operations to net cash used in operating activities: Purchases of long-term investments ) Proceeds from sales of long-term investments Purchases of short-term investments, net ) Net unrealized depreciation ) Net realized gain ) Amortization and acretion ) Changes in operating assets and liabilities: Increase in receivable for investments sold ) Increase in interest receivable ) Increase in receivable from Adviser, net ) Increase in prepaid expenses and other assets ) Increase in payable for investments purchased Increase in payable to Trustees Increase in accrued expenses and other liabilities Net cash used in operating activities ) Cash Flows From Financing Activities Issuance of common stock Distributions paid to common stockholders ) Net cash provided by financing activities Net change in cash - Cashbeginning of period - Cashend of period $ - Non-Cash Financing Activities Reinvestment of distributions by common stockholders $ (1)Commencement of operations. 14 Sound Point Floating Rate Income Fund FINANCIAL HIGHLIGHTS Period From December 1, 2012 (1) through August 31, 2013 Per Common Share Data Net asset value, beginning of period $ Income from investment operations: Net investment income Net realized and unrealized gains on investments Total decrease from investment operations Less distributions to common stockholders: Net investment income Total distributions to common stockholders Net asset value, end of period $ Total investment return based on net asset value (2) % Supplemental Data and Ratios Net assets, end of period (000's) $ Ratio of expenses to average net assets before waiver (3) % Ratio of expenses to average net assets after waiver (3) % Ratio of net investment income to average net assets before waiver (3) % Ratio of net investment income to average net assets after waiver (3) % Portfolio turnover rate (2) % Commencement of operations. Not annualized. Annualized for periods less than one full year. 15 Sound Point Floating Rate Income Fund NOTES TO THE FINANCIAL STATEMENTS August 31, 2013 1.Organization Sound Point Floating Rate Income Fund (the “Fund”) was organized as a business trust under the laws of the State of Delaware on October 24, 2012, and commenced operations on December 1, 2012. The Fund is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as a non-diversified, closed-end management investment company. Sound Point Capital Management, LP (the “Adviser”) is a registered investment adviser under the Investment Advisers Act of 1940, as amended, and serves as investment adviser to the Fund. The Fund operates as an interval fund under Rule 23c-3 of the 1940 Act and, as such, offers to repurchase between 5% and 25% of its outstanding Shares at their net asset value as of or prior to the end of each fiscal quarter. The Fund’s investment objective is to provide consistently strong risk-adjusted returns.The Fund seeks to achieve its objective by identifying fundamentally attractive floating rate loans or variable-rate investments, which pay interest at variable-rates and are determined periodically, on the basis of a floating base lending rate, such as the London Interbank Offered Rate (“LIBOR”) with or without a floor plus a fixed spread (“Floating Rate Loans”) and other investments, including senior secured and unsecured bonds, and by creating a portfolio with an optimal blend of these assets. 2.Significant Accounting Policies The following is a summary of significant accounting policies followed consistently by the Fund in the preparation of its financial statements in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”). A.Valuation of Investments The Fund’s investments in fixed income securities are generally valued using the prices provided directly by independent third party services or provided directly from one or more broker dealers or market makers, each in accordance with the valuation policies and procedures approved by the Fund’s Board of Trustees (the “Board”). The pricing services may use valuation models or matrix pricing, which consider yield or prices with respect to comparable loan quotations from loan dealers or by reference to other securities that are considered comparable in such characteristics as credit rating, interest rates and maturity date, to determine the current value. The Fund’s investments in bank loans are normally valued at the mid between the bid and ask obtained from dealers in loans by an independent pricing service in accordance with the Fund’s valuation policies and procedures approved by the Board. In certain cases authorized pricing service vendors may not provide prices for a security held by the Fund, or the price provided by such pricing service vendor is deemed unreliable by the Adviser. In such cases, the Fund may use market maker quotations provided by an established market maker for that security (i.e., broker quotes) to value the security if the Adviser has experience obtaining quotations from the market maker and the Adviser determines that quotations obtained from the market maker in the past have generally been reliable (or, if the Adviser has no such experience with respect to a market maker, it determines based on other information available to it that quotations to be obtained by it from the market maker are reasonably likely to be reliable). In any such case, the Adviser will review any market quotations so obtained in light of other information in its possession for their general reliability. 16 Bank loans in which the Fund may invest have similar risks to lower-rated fixed income securities. Changes in the financial condition of the borrower or economic conditions or other circumstances may reduce the capacity of the borrower to make principal and interest payments on such instruments and may lead to defaults. Senior secured bank loans are supported by collateral; however, the value of the collateral may be insufficient to cover the amount owed to the Fund. By relying on a third party to administer a loan, the Fund is subject to the risk that the third party will fail to perform its obligations. The loans in which the Fund will invest are largely floating rate instruments; therefore, the interest rate risk generally is lower than for fixed-rate debt obligations. However, an increase in interest rates may adversely affect the borrower’s financial condition. Due to the unique and customized nature of loan agreements evidencing loans, loans are not as easily purchased or sold as publicly traded securities. Although the range of investors in loans has broadened in recent years, there can be no assurance that future levels of supply and demand in loan trading will provide the degree of liquidity which currently exists in the market. In addition, the terms of the loans may restrict their transferability without borrower consent. These factors may have an adverse effect on the market price and the Fund’s ability to dispose of particular portfolio investments. A less liquid secondary market also may make it more difficult for the Fund to obtain valuations of the loans in its portfolio. Fair value is defined as the price that the Fund might reasonably expect to receive upon selling an investment in a timely transaction to an independent buyer upon its current sale in the normal course of business in an arm’s-length transaction.A three-tier hierarchy is utilized to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes.Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk.For example, market participants would consider the risk inherent in a particular valuation technique used to measure fair value, such as a pricing model, and/or the risk inherent in the inputs to the valuation technique.Inputs may be observable or unobservable.Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability and are developed based on market data obtained from sources independent of the reporting entity.Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability and are developed based on the best information available in the circumstances.The three-tier hierarchy of inputs is summarized in the three broad levels listed below. Level 1 - Valuations based on unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Valuation adjustments are not applied to Level 1 investments.Since valuations are based on quoted prices that are readily and regularly available in an active market, valuation of these investments does not entail a significant degree of judgment. Level 2 - Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 - Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised is determining fair value is greatest for instruments categorized in level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Bank Loans - The fair value of bank loans is generally valued using recently executed transactions, market price quotations (where observable) and market observable credit default swap levels.Fair value is based on the average of one or more broker quotes received.When quotations are unobservable, proprietary valuation models and default recovery analysis methods are employed. Bank debt is generally categorized in Level 2 or 3 of the fair value hierarchy, depending on the use and availability of observable inputs. 17 Bonds - The fair value of corporate bonds is estimated using recently executed transactions, market price quotations (where observable), bond spreads, or credit default swap spreads. The spread data used is for the same maturity as the bond. If the spread data does not reference the issuer, then data that references a comparable issuer is used. When observable price quotations are not available, fair value is determined based on cash flow models using yield curves, bond or single name credit default swap spreads, and recovery rates based on collateral values as key inputs. Corporate bonds are generally categorized in Level 2 of the fair value hierarchy. In instances where significant inputs are unobservable, they are categorized in Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of August 31, 2013 in valuing the Fund’s investments: Description Level 1 Level 2 Level 3 Total Investments Assets: Fixed Income: Bank Loans (a) $
